 LAWN-BOY DIVISION OUTBOARD MARINE CORP.535APPENDIX BPERSONS WHO RECEIVED LETTERS FROM RESPONDENT DATED AFTER JUNE 8, 1961(Date letterwas received is indicated after each name)Olen Ballard-----------June 28,1961Essie Rhodes ----------June 27,1961Alex Banning ---------- July 17,1961Mary Scholze---------- June 14,1961Audra Dustman1-------June 27,1961Charles Spangler--------June 27,1961Martin Hatley---------- July 21,1961A. L. Spence----------Nov. 16,1961Jimmy Hix 2........... July 17,1961Buster Whisenhunt------Sept. 21,1961Aline Petree----------- June 14,1961'Returned to work on December 26, 1961, as a new employee2Name spelled as amended at the hearing.Lawn-Boy Division OutboardMarine Corp.andInternationalUnion,United Automobile,Aerospace and Agricultural Imple-ment Workers of America(UAW), AFL-CIO,and Local Union683.Case No. 17-CA-2006. June 08, 1963DECISION AND ORDEROn April 1, 1963, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that,except for an isolated violation of Section 8 (a) (1) too minor in char-acter to warrant issuance of a remedial order, the Respondent had notengaged in unfair labor practices as alleged in the complaint.Ac-cordingly, he recommended that the complaint be dismissed in its en-tirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel, the Respondent, and the Charging Party filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'[The Board dismissed the complaint.]1The TrialExaminer found, and we agree,that the Respondent did not refuse to fur-nish the Union with certain information which the Union requested during bargainingnegotiations.In so finding, the Trial Examiner relied, in part, on testimony by W C James,Respondent'sdirector of industrial relations,to the effect that the testimony of theUnion's witnesses at the hearing"was his first knowledge that they questioned the correct-ness of any of the information which he supplied."As thistestimony was stricken fromthe record,we do not rely on it in adopting this finding,which is supported by otherevidence.143 NLRB No 57. 536DECISIONSOP NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136; 73 Stat. 519), was heard before Trial ExaminerGeorge A. Downing at Lamar, Missouri, on February 5, 6, and 7, 1962, pursuantto due notice.The complaint, issued on December 6, 1962, by the General Counselof the National Labor Relations Board, upon a charge and an amended charge datedJuly 5 and December 4, 1962, respectively, alleged in substance (as amended onJanuary 17, 1963) that Respondent engaged in unfair labor practices proscribed bySection 8(a)(1) and (5) of the Act by refusing to bargain in certain specified re-spects with the Charging Unions as the duly certified bargaining representative of itsemployees in an appropriate unit.Respondent answered, denying the unfair laborpractices as alleged.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent, Lawn-Boy Division Outboard Marine Corp., is engaged at its Lamar,Missouri, plant in the manufacture, sale, and distribution of lawnmowers and otherproducts.It ships annually from its Lamar plant to extrastate destinations products,goods, and materials valued in excess of $50,000.Respondent is thus engaged incommerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aerospace and Agricultural ImplementWorkers of America (UAW), AFL-CIO, and Local Union 683, herein jointly calledthe Union, are labor organizations within the meaning of Section 2(5) of the Act.Ill.THE UNFAIR LA13OR PRACTICESA. Introduction and issuesRespondent presently employs some 300 employees in a production and mainte-nance unit in which the Unions jointly were certified by the Board on November 16,1960 (amended on March 6, 1961). Following negotiations, a collective-bargainingagreement was reached dated May 8, 1961, to continue in effect until December 31,1962, with a provision for reopening, after May 8, 1962, on 60 days' written notice,on base hourly wage rates.Following reopening notices given first by Respondent and later by the Union,negotiation meetings were held on March 20, May 1, and June 7 and 14, 1962,' andwere broken off by the Union on the latter date.On October 26 Respondent gavenotice of its intention to terminate the contract and filed a representation petition withthe Board, and there followed in November and December an exchange of corre-spondence during which the Union made requests that Respondent furnish certaininformation and that it negotiate for a new agreement.Respondent refused.The complaint was directed to Respondent's conduct during the wage reopenernegotiations, and the amendment to its subsequent refusals to furnish informationand to negotiate in November and December. In brief, the complaint charged thatRespondent refused to bargain by notifying the employees before it did the Unionthat it had reopened the contract, by disparaging the Union through the publicationto the employees of certain notices on May 4, 18, and 25, by knowingly permittingcirculation of a petition among the employees despite a rule prohibiting the discus-sion of union affairs during work hours, by unilaterally establishing new job classifi-cations and changing the wage rates of the employees, by refusing to furnish theUnion with certain wage and other information, and by informing the employees thatlayoffs would become necessary if wages were raised.The amendment covered thematters previously stated.As to the wage reopener negotiations, Respondent denied all the conduct withwhich it was charged, with the issues turning in part on certain conflicting testimony.As to the amendment, the decisive issue is whether Respondent was entitled to assertan alleged good-faith doubt of the Union's majority status.'All events herein occurred in 1962 unless otherwise specified LAWN-BOY DIVISION OUTBOARD MARINE CORP.537Before turning to the merits of the case, I reject preliminarily certain technicaldefenses which relate to the fact that the original charge asserted a refusal to bargainonly as to Local 683, whereas the amended charge as filed on December 4 asserted arefusal as to both the International and the local.Claiming that the amended chargeinjected a new cause of action, Respondent pleaded that most of the events oc-curred outside the Section 10(b) limitation period.Respondent's contentions areplainly without merit.The evidence established that the local and the Internationalwere certified jointly as the bargaining representative of the employees; the contractwas signed by representatives of both and contained Respondent's recognition ofboth as the representative of its employees, and all negotiations were conductedjointly by both with Respondent.B. The negotiations and related conductRespondent's chief officials at Lamar were Robert Floersch, division manager,Richard Chancellor, plant superintendent, Cecil Smith, master mechanic, and W. C.James, director of industrial relations. Its negotiators consisted of James, DorseyJohnston, personnel and safety manager, Chancellor, and sometimes others. Jameswas in direct charge of all matters concerning the negotiations and was the dominantspokesman for Respondent.The Union's negotiators consisted of an International Representative (John W.Vinson on March 20 and May 1, and David Hutchison on June 7 and 14) and of acommittee from the local, consisting in part of Oswald Bishop, president, and ReedAdams, committeeman.The chief spokesmen for the Union were the Internationalrepresentatives.They and James and Chancellor were also the principal witnessesconcerning the negotiations, though Bishop and Adams also testified for the GeneralCounsel.Though most of the conduct which the General Counsel relies upon concernedpositions which Respondent took during the course of the negotiations, there wereother items of conduct away from the bargaining table which are also claimed toconstitute unfair labor practices.Those were the alleged acts of notifying the em-ployees before it did the Union of Respondent's intention to reopen the contract, ofpermitting the circulation of the petition, and of informing employees that layoffswould become necessary if wages were raised. Those matters are covered in sections1, 2, and 3, below, and the negotiations in sections 4 and 5.1.The notice of wage reopeningRespondent's letter of reopening was written and mailed to Vinson at the latter'saddress in Springfield, Missouri, on March 7, with a copy simultaneously to PresidentBishop, of the local, at his Lamar, R F.D., addressVinson's letter was received athis office on the morning of March 8, and was read to him over the telephone thatmorning.Bishop'swas receipted for by his wife on the R.F.D. route around9.30 a.m.Witnesses for the General Counsel testified that Respondent posted, on the after-noon of March 7, a notice to the employees concerning its wage reopener, along witha copy of its letter to Vinson and of its wage proposal.However, Dorsey, Johnstonand James gave mutually corroborative testimony that Johnston posted the noticeat James' direction around 1:30 p in. on the afternoon of March 8. I credit thatmutually corroborative testimony, which received further corroboration from Bishop'stestimony that James called him in and talked with him about the notice after he sawit posted on the bulletin board andaferhis wife had received his copy.The Union'srepresentatives at no time complained during the course of the negotiations that Re-spondent had notified the employees before it had the Union.2.The circulation of the petitionThe General Counsel's position that Respondent knowingly permitted the circula-tion during working hours of a petition expressing a desire to accept Respondent'sproposed wage increase rested largely on the contention that John Singer, who heldthe job of tool crib coordinator and who was active in soliciting and procuring sig-natures on the petition, was a supervisor.However, the evidence established to thecontrary that Singer was an hourly paid employee within the bargaining unit andthat he was without supervisory power or authorityThe evidence is undisputed that rumors concerning the petition reached manage-ment.Plant Superintendent Chancellor heard them and renorted to James, who hadalready heard the rumors and who had already instructed some of the supervisorsnot to permit circulation of the petition on working time. Indeed, James testified 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithoutdenialthat Bishop was the one who reported to him that the petition wasbeing circulated and that it was for the "opposition," but that Bishop refused toidentify those who were responsible.Though James informed Bishop he proposedto drop the matter unless Bishop became more specific, he thereafter went throughthe plant checking with the supervisors, none of whom had seen anything unusual,though some of them also reported having heard the rumor. James' instructionsto the supervisors were that though management could not stop employees fromsuch activity during coffee breaks and rest periods, it certainly did not want it goingon during working hours.Aside from the foregoing, Donald Veir testified that during the time the petitionwas being circulated, his supervisor, Ray Clark, remarked to him, "You must notneed the money or you would sign the petition," and Harold Wynn testified thatwhile he was in possession of one copy of the petition for the purpose of obtainingsignatures,he inquired of Supervisor William Hardman if the Company knew aboutthe petition and were in agreement with it.Hardman replied that he would findout, andhe later returned and stated that, "[T]hey knew and they didn't know," andthat "[Y]ou know whatImean."Hardman was not Wynn's supervisor, nor didWynn claim to have shown Hardman the petition.Hardman's statement is thusreconcilablewith the other testimony that Respondent's supervisors had heardrumors about the petition.3.The alleged threat of layoffReed Adams and Earl Williams, both electricians, testified that James and Super-visor Louis E. Hebenstiet informed them on June 7 and 8, respectively, that if theelectricians insisted on getting more money in the negotiations, the Company wouldor might be forced to lay off one (of the five).Hebenstiet admitted that he informedWilliams (who was junior in seniority) that, there was a possibility that if the Unionpersisted in trying to secure additional money for the electricians, the Companymight plan a reduction, but added that that was his personal opinionJames testified that his conversation with Adams occurred against the backgroundof negotiations (in which Adams had participated) for an increase in pay for theelectricians, coupled with a further union demand that the electricians should beused only on electrical work, rather than helping out on maintenance work as theyhad in the past.The Company had consistently met the latter demand with thesuggestion that if electricians were to do only electrical work, then there were toomany of them and that two or three (instead of five) would be sufficient Jamestestified that his conversation with Adams on June 7 resulted from a report thatAdams had been caught loafing on the job, and that when Adams expressed dissatis-factionwith the progress of the negotiations as concerned the electricians, Jamesrepeated the Company's position in the negotiations as stated above, and suggestedthat Adams' loafing was a "bad example" to support Adams' demand for more moneyfor the electriciansAdams admitted on cross-examination that his conversation with James coveredboth the loafing on the job and the matter of electricians doing maintenance work aswell as electrical work.He admitted further that the conversation was adverted toduring the course of the negotiation meeting on June 14, and he affirmed the sub-stance of a portion of a tape transcription which tended to corroborate James' versionof the conversation.2 I therefore credit James' testimony.2 Respondent operated a 'tape recorder throughout the negotiations, without objectionfrom the Union, and it also prepared from the tapes typewritten transcripts of portionsof each meeting.The transcriptions were used extensively in cross-examining the GeneralCounsel's witnesses, with the ultimate result that in many instances one or more of thewitnesses agreed that the portions which were read correctlyreflectedeither what wassaid orthe substance of what was saidTo the extent that denials or qualifications weremade, the tran'scriptions were corroborative of the testimony of Respondent's witnesses.I therefore now receive in evidence those portions of the transcriptions which were quotedto the witnesses on cross-examination, and I reject all other portions sf the transcriptions,as well as all of the tapes.The tapes, of course, would be valueless without extrinsic evid !nce to identify eachspeakerAside from that, the transcriptions were confined to selected excerpts as chosenby James, and even those showed frequentomissionswhere transcription was impossible.Under all the circumstances,includingthe fact that witnesses were present who couldand did testify directlyconcerningthe course of the negotiations, I reject Respondent'soffer of the tape's and the transcriptionsindependently of the testimony which was givenby, or availablefrom, the witnessesthemselves. LAWN-BOY DIVISION OUTBOARD MARINE CORP.5394.Wages and job classifications; disparagement and unilateral actionRespondent submitted to the Union along with its wage reopener notice a copyof its proposal for increasing the base hourly wage rates of all employees.The baserate of pieceworkers was to be raised 4 cents per hour. Increases to employees onhourly rated jobs ranged from 5 cents an hour to 20 cents an hour, and a new classifi-cation of machinist-helper was proposed.The Union submitted on March 29 itscounterproposal calling for a different scale of increases mostly higher than Re-spondent's, though in some instances lower.During the negotiations on March 20 and May 1, Respondent made a number ofconcessions.It agreed to increase its wage offer for setup men and electricians, itagreed to a separate classification of janitor, with an increase, and it increased itsoffer on salvage men. There was also discussion of the job classifications of janitor,machinist-helper, product repair, salvage men, and salvage and material helper.Asthe May 1 meeting began, there was agreement on some 11 out of 19 classifications,and at the end of the meeting agreement had apparently been reached both on thewage increases and the classifications. Indeed, Vinson and James "recapped," itemby item, what had been agreed to, with ultimate concluding remarks that there wasagreement.Though Bishop, Adams, and Vinson insisted at various points in their testimonythat no agreement was reached, that testimony cannot be credited over James' andChancellor's testimony to the contrary since admissions by the former on cross-examination substantially confirmed portions of the tape transcriptions which wereread to them (see footnote 2, above) and which plainly showed that the parties werein agreement and that all that remained was for Respondent to reduce the agreementto writing and for the Union to call a meeting of employees at which it would submitthe agreement for ratification (though without recommendation).Vinson andBishop, for example, confirmed the substantial correctness of the following excerpt,Mr. VINSON: Now, on the ratification. Bishop gets a place to hold a meetingso we can get it ratified, well then it will be done. I'll say ratified and whenhe notifies you, you have my word,I'll sign it.Mr. JAMES: Well, we would like to make it effective next Monday.Mr. VINSON: All right, we'll-Vinson and Adams admitted the substantial correctness of the following excerpt:Mr. JAMES: I'll write up something for you guys. Let me know if the peopledo or don't ratify it.Mr. VINSON. As far as the Company is concerned, this is an agreement?Mr. JAMES: Yes, the things that we talked about.Mr. VINSON: Then we've settled.Mr JAMES: We don'tsee any reasonto withholdthis increasefrom them anylonger, we've got it agreed to .. .Vinson also confirmed the accuracy of the following excerpt:Mr. VINSON- Now, I say this, when the membership takes action, you writethis up and IT sign it.Mr. JAMES: I'll send ah, I'll get enough copies, and mail them to you.Mr. VINSON: We'll do like we did the last time.Mr. JAMES: Yeah.Okay.3On May 2, Vinson and Bishop wrote Respondent informing it of the membership'srefusal to accept "the negotiated wage proposal" and requested it not to put the in-creases into effect.On May 4, Respondent posted a notice to employees, the firstin a series of three upon which the General Counsel bases his claims of disparage-ment.After informing the employees (in material part) that following negotia-tions with the Union, a tentative agreement was reached on May 1 and that it wasfurther agreed the wage increases would become effective on May 7, the noticecontinued:We have since been informed by the Union that this agreement was turneddown at a so-called ratification meeting held by them at which only 15 unionmembers (approximately5%of our employees) were permitted to vote on theoffer.$ Though a further excerpt Indicated that Vinson promised to recommend the agreementto the employees, he explained credibly that his statement to that effect was conditionedon insertion of a checkoff provision which the Company refused to agree to. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDOur attorneys advise us that limiting voting on a wage offer to only membersof the union is unlawful and therefore voids the vote at this meeting.This isdue to the fact that the Union, under the terms of our agreement as well asunder Federal Labor Law, is required to represent all employees-therefore allemployees are entitled to vote.Yesterday, we advised the president of the Local Union of this fact.This morning Mr. Bishop advised the Company that he had contacted themembers of the Committee and that the Union had refused to change theirposition.We have received a letter signed by the Union requesting the Companynotto put the increases into effect as planned.At present there is some doubt in our mind as to whether we can put the in-creases into effect since the Union has specifically asked us not to do so. There-fore, the increases that had been agreed towill notbe put into effect on Monday,as we had hoped.As we have previously advised the Union, these increases will not be retro-activeWe deeply regret this developmentOn May 18, Respondent reported to the employees the receipt of a petition signedby a majority of the employees expressing the wish to accept the wage increaseswhich the Company had proposed, stated its opinion that the Union "was not actingin the best interests of the employees" when it failed to ratify and refused to honorthe agreement reached during the negotiations, and informed the employees that itwould have to seek legal advice before taking action on the petitionOn May 22, Respondent wrote Vinson outlining the course of the prior negotia-tions, it referred to the rejection of the proposal at the membership meeting on May 2,and stated that in its opinion the meeting was unlawfully conducted because, in re-stricting attendance to members only, the Union had violated its obligation to repre-sent all of the employees.Adverting then to the Union's letter of May 2, the lettercontinued:Three weeks have now elapsed and we have had no further word from you.This lapse of time, and consideration of other facts as set forth above, cause usto believe that nothing can be gained by further prolonging the placing intoeffect of the increases, etc., which were agreed to on May 1st.Accordingly we wish to advise you of our intention to place into effect onMay 28th the increases and other wage matters which were agreed to on May1st with you and your committee.We ask that you honor this agreement withus in the interest of promoting harmonious relations between your Union, theCompany and our employees.In any event, we ask that you do not misinterpret our intentions in the actionwe propose to take.If you are of the opinion that further negotiations should be held, our actionshould not be interpreted as restricting those negotiations in any way.Vinson neither acknowledged nor made reply to that letter.However, Jamestestified,without denial, that around May 22 he discussed the contents of the letterwith Bishop and that Bishop voiced no objection to putting the increases into effect,though they discussed the possibility of further meetings.On May 25, Respondent Hosted a notice to the employees that it proposed to putthe increases into effect on May 28On May 25, Bishop served on James a request for a meeting "to talk of wages."Following further correspondence concerning a suitable date, negotiations were re-sumed by agreement on June 7 and were concluded on June 14. Though the increaseswere not actually reflected in the employees' pay until after June 7, the Union at notime during the course of the resumed negotiations voiced objection to the fact thatRespondent was putting the increases into effectJames' testimony to that effectreceived corroboration from Adams, who also confirmed on cross-examination por-tions of the tape transcriptions which corroborated James' further 4 on the point thatwhat was in issue was the Union's requests for more money for some five classifica-tions.In view of Adams' admissions on cross-examination I do not credit his testimony onredirect examination that he in fact did object, as a union representative, to the Companyputting the wage increases into effect LAWN-BOY DIVISION OUTBOARD MARINE CORP.5415.Requests for informationTwo main items of information which figured in the testimony concerned Re-spondent's incentive plan and employees who were being paid in excess of the basehourly rates.There is no substance to contentions made by the General Counsel'switnesses that Respondent refused to furnish information concerning the plan itself.Thus the evidence established that Vinson in fact had a copy of the plan (which hadbeen in effect since 1957), that he quoted from it at the March 20 meeting, that heand Chancellor discussed it, and that he was assured that the same plan continued ineffect without change.Vinson admitted that he was so informed, but testified thathe did not believe the Company's representations.However, he did not inform theCompany of his doubts.Hutchison renewed an inquiry about the incentive plan when he came into thenegotiations on June 7, and James informed him that Vinson had a copy of the planand had read from it during an earlier meeting.Hutchison stated that he wouldcheck with Vinson, and he did not pursue the matter further.As to employees who were being paid above the base hourly rates (i.e , "red circlerates"), Vinson inquired on March 20 how many there were, and James replied thatthere were some six or eight of them.Vinson did not pursue the matter further, andtestified that though he thought James was "lust guessing," he took James' statementat face value.On June 14 Hutchison inquired again how many employees were paidat rates in excess of the base hourly rates and James replied that there were "some"or "several," that he did not recall at the moment the exact number, but that he hadgiven the information to Vinson previously.There was also confused testimony by Adams concerning an inquiry of James onJune 14 whether James would furnish him, if he came to the office, the names ofemployees who were being paid more than the current rates for their classifications.At one point Adams testified that James refused, stating that it was none of hisbusiness, but elsewhere he testified that James informed him that he "could cometo the office at any time and get the names of any individuals." Furthermore, Adamsaffirmed on cross-examination excerpts from tape transcriptions which showed (cor-roborative of James' testimony) that Adams so inartificially phrased his request thatit related to attempts by "a member" of the Union (rather than by himself in hiscapacity as a representative of the Union) to obtain such information from theoffice and that it was in that sense which James understood and answered thequestion.Although Hutchison's testimony appeared to corroborate Adams' firstversion that James refused to furnish information toAdams,that testimony must beevaluated in the light of Adams' acceptance of the tape transcription as substantiallycorrect.I therefore find that there was no request by the Union as such and no re-fusal to furnish to the Union the information which Adams inquired about in theJune 14 meeting.The Union's remaining requests for information related to classifications, rates ofpay by classifications, names of employees, and average incentive earnings, whichVinson testified he asked for in the March meetingThe evidence established thatRespondent furnished the number of employees in each classification and the wagerates for each classification, that the parties worked from those, and that in facttheUnion's counterproposal was based on and incorporated that information.Though Vinson contended that Respondent did not furnish the information on in-centive earnings, he affirmed excerpts from the tape transcriptions which showed thatJames supplied across-the-table incentive earnings on a variety of items, and that ininstances where James was unable to supply the precise information requested, therewas no request or suggestion from the Union that negotiations be suspended until theinformation was furnished.5To the contrary the negotiations proceeded throughoutVinson's participation with the Union indicating its apparent satisfaction with suchinformation as James was able to supply on the spotCertainly at the conclusion oftheMay 1 meeting there was no indication that there remained any items on whichtheUnion desired additional information which would require postponement ofratification or the signing of the contract.As for the June meetings, Hutchison testified that on June 7 he asked Resnondentfor a breakdown of all incentive workers by individual and by classification andGTestimony by Vinson and other union representatives showed that although theyquestioned (mentally) the authenticity or accuracy of some of the information whichJames supplied them, they did not inform Respondent of their doubts at any time duringthe course of the negotiations. Indeed, James testified that their testimony at the hear-ing was his first knowledge that they questioned the correctness of any of the informa-tion which he supplied. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat James explained that that would be a difficult task because Respondent did notkeep its records in a manner which would easily reflect the information sought.Hutchison testified, however, that when he asked James to breakdown the averageearnings by classifications James stated he could not supply that information.James testified that Hutchison asked for a breakdown of the earnings of employeesby classification and that when he replied he did not have such information with himbut did have information by occupational groups, Hutchison replied that that wouldbe satisfactory and that Hutchison seemed to be content because he did not renew hisrequest again.Hutchison admitted that the Company supplied him on request with the averageearnings of the employees and he admitted further that Respondent informed himthat six classifications listed on its wage schedule were those of the incentive workers,though he, like other witnesses for the General Counsel, testified to doubts as to theaccuracy of the information.Though Hutchison also testified that he requested information as to minimum andmaximum hire rates, it was apparent from his entire testimony, particularly on cross-examination, that what he was requesting was that those rates be incorporated intothe contract.Though Hutchison also testified that the Union asked James for thenames of employees who were being paid above the base rates, it was apparentfrom his entire testimony that the latter request related to Adams' exchange withJames in which Adams inquired whether "a member" could come to the office andobtain the information.To the extent that conflicts exist in the testimony concerning the June meetings,I credit James' testimony, which was again corroborated by the excerpts from thetape transcriptions on which the General Counsel's witnesses were examined.C. The subsequent conduct covered by the amendmentThe existing contract provided that it should continue in effect until December 31,1962, and from year to year thereafter unless either party should give 60 days'written notice prior to December 31, 1962, that it wished to amend, modify, orchange the agreement.On October 26 Respondent notified the Union of its intentto terminate the contract and to file a representation petition with the Board becauseof its doubt of the Union's majority.On November 12, the Union wrote Respondent requesting that it supply certaininformation as listed in 10separateitems, as "necessary for the preparation andpresentation of a proposal and negotiations" with the Company.Respondent repliedon November 23, referring the Union to its letter of October 26 and to the statusof its representation petition before the Board and informed the Union that it dis-puted the bargaining obligation which the Union assumed to exist.Respondentalso informed the Union that until both its representation petition and the Union'spending chargeagainst theCompany were resolved, it deemed the Union's requestto be premature, but that if the Board should determine that Respondent wasobligated to continue bargaining, it would supply the informationOn December 18 the Union sent Respondent a wire and a letter in which it re-quested a meeting to negotiate a modification of the current agreement or the con-summation of a new one prior to December 31. Respondent replied on December 20rejecting the request and questioning the Union's sincerity in view of Respondent'stermination notice and the unresolved matters pending before the Board.In support of its asserted good-faith doubt of the Union's majority status, Re-spondent relies upon the following evidence:At the time of the September 1960 election there were approximately 215 em-ployees in the unit, of whom 112 voted for the Union and 99 against. In earlyFebruary 1962, Vinson expressed to James in a telephone conversation doubt thatthe Union would reopen the contract, because it had only about 18 to 30 members,and stated that unless more of the employees should support the Union, it "mightjust forget the whole thing"Vinson not only did not deny that testimony, butthere was other evidence which confirmed the Union's weakness regarding member-ship.Thus on February 2, the local distributed to employees a notice which statedin part, "About half of us joined and paid dues and then started dropping off andnot supporting the local.Others failed to join."The ratification meetings of May 2were limited in attendance to members only.Though an exact count is not possiblefrom the record, the evidence showed plainly that at the outside not over 25 or 30attended.The foregoing facts were known to Respondent and were commented onin its notice of May 4 to the employees. In addition, comments were made duringthe negotiationmeetingson the Union's membership problems and the consequentweaknessof its bargaining position. LAWN-BOY DIVISION OUTBOARD MARINE CORP.543There was no evidence that the Union put on a membership drive between May 1and December 31 or that it made any other effort to increase its following amongthe employees.D. Concluding findingsI conclude from my findings of fact under section B, 1 and2, supra,that theGeneral Counsel did not establish by a preponderance of the evidence that Respond-ent notified the employees before it did the Union that it was reopening the contractand did not establish that Respondent knowingly permitted the circulation of thepetition during working hours.Despite Bishop's refusal to give James specific infor-mation concerning the petition, James instructed the supervisorsnotto permit itscirculation during working hours.The only evidence which indicated that Respond-ent was in any way sponsoring the petition was Supervisor Clark's comment to Vierconcerning Vier's apparent failure to sign.However, I do not find that that singleisolated statement is sufficient to establish Respondent's responsibility for the cir-culation of the petition. I also reject contentions of the General Counsel and theUnion, respectively, that Respondent, by posting the notice of May 18, "sanctioned"or "adopted or ratified" the petition.To acknowledge receipt of a petition fromemployees is plainly not the equivalent of sanctioning or ratifying it or ackowledgingresponsibility for its circulation.As to the alleged threat of layoff (section, B 3,supra), Ifind that James' statementto Adams was no more than a repetition of Respondent's position on the electionsissue in the bargaining negotiations, with which Adams was thoroughly familiar as aparticipant.The Hebenstiet-Williams conversation, on the other hand, bore no rela-tion to Respondent's bargaining position, nor was there indication that either super-visor or employee was aware of Respondent's position in the negotiationsThoughI creditWilliams' version of the conversation (being unimpressed with Hebenstiet'sattempts to qualify and sterilize it) and though I find that Hebenstiet's statementwas coercive and a violation of Section 8(a)(1), I do not find that it constituted arefusal to bargain.Turning now to the negotiations proper (section B, 4 and5. supra),and consideringfirst those in which Vinson participated, I conclude and find that the General Counseldid not establish by a preponderance of the evidence that Respondent refused tobargain in the respects alleged in the complaint during the course of the March 20and May 1 meetings. Indeed, an agreement was reached in the latter meeting whichwas assumed to be a final one, as ratification was plainly anticipated; and thoughsubmission was to be without recommendation from the Union, it was clear fromVinson's testimony that his withholding of recommendation was due solely to thefact that Respondent did not choose to pay his price, i.e., inclusion of a checkoffclause.Insofar as requests for information were concerned, Respondent had suppliedsuch data as it had available, though James was not always able to supply the preciseinformation which the questioner sought. In no case, however, did the union repre-sentatives express dissatisfaction with what James furnished or express the doubtsof authenticity or accuracy which they testified as witnesses they actually entertained,nor did they at any time suggest that the negotiations be suspended while Jamesprocured more detailed information.Thus, even if James' responses did not alwaysfullymeet the Union's inquiries, it made no point concerning any deficiencies anditproceeded without objection and without impediment, so far as the evidenceshowed, to negotiate to a settlement of all issues.As for the June meeting, Hutchison's requests were directed in part to informa-tion which James had previously furnished to Vinson, and in some other respectsHutchinson's requests were met across-the-board.As for the remaining requests,Hutchison either indicated satisfaction with what James was able to supply on thespot or indicated no desire to put James to the burdensome task of supplying otherinformation which was not readily available from Respondent's records.Thus I conclude and find on the entire evidence that to the extent the Union madea point of specific items of information, its requests were met across the bargainingtable during the course of the negotiations.As to the alleged unilateral actions, the record showed that Respondent proposedtomake the wage increases effective immediately after the anticipated ratificationof the agreement but that, yielding to the Union's request of May 2, it refrainedfrom putting the increases into effect.On May 22, after hearing nothing from theUnion for 3 weeks, Respondent notified the Union it proposed to put the increasesinto effect as of May 28, asked the Union to honor the agreement of May 1, butinformed it that if the Union desired further negotiations, Respondent's actions wouldnot in any way be restrictive of those negotiations.The Union made no reply; andBishop, the local's president, made no objection to Respondent's proposed action 544DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen apprised of it by James around May 22 and his written notice to James deliv-ered on May 25 likewise stated no objection. Similarly on June 7, though the in-crease had not yet reached the employees, the union negotiators did not requestRespondent to withhold it.Though the bargaining situation after May 2 was not such that it can be termed an"impasse," it seems doubtful that Respondent's act can properly be calledunilateral.To the contrary, the Union's actions (or its failure to act) and its failure to object,despite ample notice and repeated opportunities, seemed plainly to indicate acqui-escence in Respondent's proposed action.Certainly the Union was not entitled tostand mute on its request of May 2 after Respondent gave formal notice of its inten-tion to act.In any event this is not a case of "Unilateral action by an employer without priordiscussion with the union" which would "amount to a refusal to negotiate" and would"of necessity obstruct bargaining."N.L.R.B. v. Benne Katz, etc., d/b/a Williams-burg Steel Products Co.,369 U.S. 736, 747. The Supreme Court there distinguishedthe situation before it from "one wherein an employer, after notice and consulta-tion, `unilaterally' institutes a wage increase identical with one which the union hasrejected as too low," citingN.L.R.B. v. Bradley Wash fountain Co.,192 F. 2d 144,150-152 (C A. 7),andN.L.R.B. v. Landis Tool Company,193 F. 2d 279 (C.A. 3).Furthermore, as the Court observed inN.L.R.B. v. Crompton-Highland Mills, Inc.,337 U.S. 217, 224:... [A] unilateral grant of an increase in pay made by an employer after thesame proposal has been made by the employer in the course of collective bar-gaining . . . left unaccepted or even rejected in those negotiations . . . mightwell carry no disparagement of the collective bargaining proceedings. Insteadof being regarded as an unfair labor practice, it might be welcomed by thebargaining representative, without prejudice to the rest of the negotiations ....The evidence here showed neither welcome nor objection, but acquiesence by theUnion, and the later negotiations proceeded, without prejudice, with the Unionsimply asking for higher increases in some five classifications.What has been said concerning wages applies as well to the alleged unilateralestablishment of job classifications.By the end of the May 1 meeting, no issueremained between the parties concerning the additional, or changed, job classifica-tions which had been proposed either by the one or the other.All had been discussedat length, and the concluding colloquies showed that agreement had been reachedon all bargaining issues.I therefore conclude and find from all the evidence that though there was noimpasse in bargaining, there was acquiescence by the Union in Respondent's act ofputting into effect both the wage increase and the job classifications in the mannerand form as previously negotiated.We turn now to the notices to the employees and the issue of disparagement. Thenotice of May 4 was for the most part a factual communication to the employeesconcerning the negotiation of the agreement with the Union, its rejection in a unionmeeting, the receipt of the Union's request not to put the increase into effect and ofRespondent's intention to honor that request.Such communications by an em-ployer direct to employees regarding the status of bargaining negotiations have manytimes been held not to be violative of the Act. See, e g,Anchor Rome Mills Inc.,86 NLRB 1120, 1137-1138, 1163;Harcourt and Company, Inc.,98 NLRB 892, 894;The Elwell-Parker Electric Company75 NLRB 1046, 1056; E.P. Jacobs, Sr., et al.,d/b/a Jacobs Manufacturing Company,94 NLRB 1214, 1225;Joseph E. Cote,d/b/a J. E. Cote, et al.,101 NLRB 1486, 1489.The paragraph to which the brunt of the General Counsel's and the Union's attackis directed is the following:Our attorneys advise us that limiting voting on a wage offer to only membersof the union is unlawful and therefore voids the vote at this meeting.This isdue to the fact that the Union, under the terms of our agreement as well asunder Federal Labor Law, is required to represent all employees-thereforeall employees are entitled to vote.The General Counsel contends that thereby Respondent went "far beyond merelytruthfully advising the employees of the course of the negotiations" and therebyundermined and disparaged the Union.The Union urges that Respondent falselyaccused it of conducting an unlawful and void vote.Respondent argues on theother hand that it simply informed the employees of the opinion of its attorneys thatthe ratification meeting, being limited to union members, was unlawful, and that itwas not unlawful so to inform them, whether the opinion was right or wrong. LAWN-BOY DIVISION OUTBOARD MARINE CORP.545Under the circumstances here, I do not find that Respondent's communication tothe employees of the opinion of its attorneys constituted disparagement or under-mining of the Union.Cf.Armco Drainage & Metal Products, Inc., Fabricating Di-vision,etc.,106 NLRB 725, 742, enfd. 220 F. 2d 573, 578-580 (C.A. 6). See alsoS.W.Evans& Sons,81 NLRB 161, 170, where a much stronger case was presentedfor derogation from the union's status than the present one.There, after stronglycriticizing a decision of the Board as wrong and unfair, the company notified theemployees it did not intend to allow the union which represented only a small numberof the employees to decide the wages, hours, and working conditions of the greatmajority and that it did not intend to abide by the Board decision, because of itsunfairness, until ordered to do so by the courts.The Board held that that noticedid not derogate from the union's status and, further, that even assumingarguendothat it did, it constituted the company's opinion or interpretation of the Board'sdecision and stated its views regarding its future dealings with the union.As for the May 18 notice, the General Counsel points to the statement that inthe Company's opinion the petition "clearly indicates that the Union was not actingin the best interests of the employees when the Union refused to honor the agreementthey had reached with the Company during the last negotiations," and he urges furtherthat by it Respondent took official notice of and sanctioned the circulation of thepetition.As it has been found that Respondent was not responsible for the circulation ofthe petition, it cannot be found that it sanctioned its circulation, after the fact, simplyby informing the employees that it had been received.Respondent was also entitledto remind the employees that the increases which they sought had been rejectedin a union meeting and to express its opinion that such action was not in the bestinterests of the employees.The notice neither expressed nor implied a desire to dealdirectly with the employees, and it was thereafterto the Unionthat Respondent gaveformal notice on May 22, that it proposed to put the increases into effectI therefore conclude and find that the notice of May 18 did not constitute eitherdisparagement or undermining of the UnionThe General Counsel objects that the notice of May 25 did not mention the Unionor state that the increases were the result of any bargaining with the UnionHow-ever, that information was contained in the earlier notices of May 4 and 18Theemployees were therefore fully informed that the increases they were to receive werethose which the Union had previously negotiatedFurthermore, Respondent hadpreviously notified Vinson, formally, and Bishop informally, of its intention and hadheard no objection from either. I therefore find no disparagement or underminingof the Union through the posting of the May 25 notice.Turning now to the amendment (sectionC, supra),the issue whether Respondentrefused to bargain as there alleged turns on the question whether it was entitled toassert a good-faith doubt of the Union's majority.That question depends in turnon whether Respondent was guilty of unfair labor practices as charged in the originalcomplaint and whether any loss of majority by the Union was attributable to thoseprior unfair labor practices.I have found above that Respondent did not refuse to bargain during the period ofthe negotiations, and I have also found that it engaged in no other unfair labor prac-tices save for a single isolated violation of Section 8(a) (1). I find further that thatsingle violation (which is too minor to require a remedial order) could have had nosubstantial effect on the Union's following among the employees.Furthermore, theevidence showed that the loss of the Union's following had antedated the wage re-opener and was so pronounced as to cause the International's representative to con-sider abandoning the contract.6No evidence was offered that the Union took anysteps to increase its membership save for its notice of February 2, in which it com-plained of its lack of support and in which it called for a special meeting of em-ployees to consider the question whether to reopen the contract.There was noshowing, however, that the Union attracted additional following from that activity.To the contrary, the later results at the ratification meetings indicated plainly thatthere had been no substantial accretionsThe normal presumption of the continuing majority of a certified union will notoverride the evidence here, emanating mainly from the union side, that the Union wasin fact without a substantial followingIndeed, the General Counsel apparently con-cedes the actual loss of majority, for he argues at one point in his brief that, "theloss of the Union's majority in the instant case is due, at least in part, to the variousunfair labor practices committed by the Respondent."9Whether from neglect, lack of leadership, or other reason neither appears from theevidence nor is relevant in view of the finding herein that the loss was in no wise at-tributable to any unfair labor practices committed by Respondent. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever,regardlessof the Union'sactualmajority status, the evidence upon whichRespondentrelied plainly furnished reasonable grounds for doubting the Union'smajority; and concurrently with giving notice of termination of the contract, it initi-ated a representation proceeding in which the issue could be determined by the Board.I therefore conclude and find that the Respondent was entitled to assert its doubtof majority in refusing to furnish the information requested by the Union on Novem-ber 12, and in refusing to meet and bargain for a new contract as requested onDecember 18. Because of those conclusions I do not reach the argument of theparties concerning the proper type of remedial order to be entered assuming thatunfair labor practices were found which did not contribute to the Union's loss ofmajority.Cf.Midwestern Instruments, Inc.,133NLRB 1132;MissionManufac-turing Company,128 NLRB 275. However,it isto be noted that the Union's lossof its following occurredbeforethe conduct with which Respondent is charged.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) of theAct.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By informing an employee that a layoff would be necessary if the electricianspersisted in their efforts to obtain a wage increase,Respondent engaged in interfer-ence, restraint,and coercion within the meaning of Section 8(a) (1).4.Except as stated in conclusion of law No.3, supra,Respondent has not en-gaged in unfair labor practices as alleged in the complaint.RECOMMENDATIONAs I find that the single isolated violation of Section 8(a) (1) was too minor incharacter to warrant the issuance of a remedial order,? I recommend that the comrplaint be dismissed in its entirety.7 Cf.MiddletownManufacturing Company, Inc.,141NLRB 234.Ideal Baking Company of Tennessee,Inc.andAmerican Bakeryand Confectionery Workers International Union,AFL-CIOIdeal Baking Company of Tennessee,Inc.andAmerican Bakeryand Confectionery Workers International Union,AFL-CIO.Cases Nos. f26-CA-1167 and 26-RC-1663. June 28, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn April 20, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had not engaged in certain unfair laborpractices alleged in the complaint and recommending that the com-plaint be dismissed.He recommended, however, as more fully setforth in the attached Intermediate Report, that the representationelection held on October 18, 1961,1 in Case No. 26-RC-1663, be setaside and a new election held.Thereafter, the General Counsel,American Bakery and Confectionery Workers International Union,1Unless otherwise indicated, all events described herein occurred in 1961.143 NLRB No. 14.